NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRACE ALBANESE,                                 No. 17-17390

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00532-RFB-GWF

 v.
                                                MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Grace Albanese appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging constitutional claims against the Las Vegas

Metropolitan Police Department. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Albanese’s action because Albanese

failed to allege facts sufficient to show that a constitutional deprivation resulted

from an official policy, practice, or custom. See Cameron v. Craig, 713 F.3d 1012,

1023 (9th Cir. 2013) (setting forth elements of a claim under Monell v. Department

of Social Services of City of New York, 436 U.S. 658 (1978)).

      AFFIRMED.




                                           2                                    17-17390